Citation Nr: 1017129	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  04-20 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for depressive disorder.

2. Entitlement to an initial rating in excess of 10 percent 
for left knee retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1978 to August 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board in 
November 2008, when it was remanded for additional 
development.

The appellant testified at a Travel Board hearing in May 
2008.  The transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

A March 2009 VA psychiatric examination report, added to the 
record following the Board's prior remand of this appeal, 
indicates that the Veteran described (in addition to his 
current total rating for VA purposes) that he was in receipt 
of "Permanent disability via Social Security."  The Veteran 
told the VA psychiatric examiner that his unemployability was 
due to his mental disorder.  This suggests that he is in 
receipt of Social Security Administration (SSA) disability 
benefits arising specifically from, at least, his psychiatric 
disability pertinent to this appeal.  The Board also notes 
that the Veteran's testimony has otherwise suggested some 
significance of his left knee disability in rendering him 
unemployable.

A review of the claims file reveals no records obtained from 
the SSA, and no clear determination as to the availability of 
any records which may have been in the possession of the SSA.  
The United States Court of Appeals for Veterans Claims has 
indicated that medical records upon which an award of Social 
Security disability benefits has been predicated are relevant 
to VA claims for service connection and an increased rating.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Efforts to 
obtain such records should be accomplished.  The duty to 
assist is particularly applicable to records which are known 
to be in the possession of the Federal Government, such as 
military service department and SSA records.  See Counts v. 
Brown, 6 Vet. App. 473 (1994); see also Martin v. Brown, 4 
Vet. App. 136, 140 (1993) (in deciding a claim for an 
increased rating, the SSA's decision is 'pertinent' to a 
determination of a veteran's ability to engage in 
substantially gainful employment, quoting Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992)).  Thus, the Board 
must obtain all of the records pertaining to the SSA decision 
as such records may be relevant to this claim for VA 
benefits.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).

The Board regrets the additional delay required in this case, 
but a new remand is necessary to obtain any outstanding SSA 
documents and ensure a complete record prior to final 
appellate review of these issues.  The Board observes that 
there was no evidence that the Veteran was in receipt of SSA 
benefits when this case was previously before the Board; the 
Veteran denied being in receipt of disability retirement 
benefits in his March 2005 application for a VA total 
disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
the Veteran's Social Security 
Administration (SSA) records, to include 
both administrative records associated 
with any claim(s) for disability benefits, 
as well as medical records relied upon.  
It is imperative that the RO/AMC obtain a 
response from the Social Security 
Administration.  If the Social Security 
Administration reports that there has been 
no disability claim made or that the 
Veteran's Social Security records cannot 
be located or have been destroyed, then 
formal documentation to that effect should 
be added to the claims-file.

2.  After completion of the above, the 
RO/AMC should take any other additional 
development deemed necessary, review the 
expanded record and readjudicate the 
issues remaining on appeal.  If any issue 
on appeal remains denied, the RO/AMC 
should furnish the Veteran with an 
appropriate supplemental statement of the 
case and the case should be returned to 
the Board after the Veteran is afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


